The Vice-Chancellor :
The pleas interposed by the defendants separately are naked negative pleas. Such pleas are not allowable: they should be accompanied and supported by an answer, for reasons explained by Mr. Lube in his Treatise on Pleading, p. 234 and 346.
And it is clear that these pleas do not entirely meet the case made by the bill. They deny a partnership, but the bill states an agreement (which is not denied) that the complainants were respectively to have a certain per centage or share of the nett profits of the business. This may not constitute a partnership inter se and therefore the pleas may be true and yet the com*455plainants may be entitled to an account of the profits of the business upon the footing of the agreement for compensation 1 . . f ° for their services, (mistakenly called a partnership in the bill.) Under the general prayer for relief, they may be entitled to such an account, although not specifically prayed.
The pleas must be overruled, with costs ; and the defendants will have to answer ; and, in their answer, they are at liberty, of course, to insist that there was no partnership.